DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 4-9, 12-17, and 20 are pending in this office action and presented for examination. Claims 1, 8-9, and 12-17 are newly amended, and claims 2-3, 10-11, and 18-19 are newly cancelled by the response received November 11, 2021. 

Information Disclosure Statement
MPEP 609.04(a)(I) conveys that “Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication.” Consequently, NPL reference 2 has not been considered, because NPL reference 2 is listed in the IDS as being 12 pages, but the corresponding attached document appears to be only 10 pages.

Specification
The disclosure is objected to because of the following informalities.  Appropriate correction is required.
All instances of 220 in the specification should be changed to account for the drawings containing 220-1 and 220-2 but not 220.
All instances of 221 in the specification should be changed to account for the drawings containing 221-1 through 221-6 but not 221. 
Paragraph [0022], lines 7-8, discloses “one-hundred ninety physical shadow-latch configured registers”. However, the Figures do not reflect this number. See, for example, FIG. 2A, where the registers appear to go from 0 to 191 (192 total). 

Drawings
The drawings are objected to because:
In FIG. 1, reference characters 105 and 107 appear to be directed to the same entity or entities. Alternatively, it is unclear as to what entity or entities reference character 105 is being associated with.
In FIG. 2A, reference characters 200 and 203 appear to be directed to the same entity or entities. Alternatively, it is unclear as to what entity or entities reference character 200 is being associated with. 
In FIG. 2B, reference characters 200 and 204 appear to be directed to the same entity or entities. Alternatively, it is unclear as to what entity or entities reference character 200 is being associated with.
In FIG. 6, reference character 600 does not appear to be present in the specification.
In FIG. 6, the following reference characters appear to be directed to the same entity: 691, 692, 661, 671, 699. Note that underlined reference characters indicate the surface on which they are placed. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “A hardware processing system, comprising: … wherein the hardware processing system is configured to: execute … detect … replace …” in lines 1-13. However, there is no indication about how the recited function is performed, as the recited function does not follow from the structure recited in the claim, e.g. the processor core and the 
Claims 12-16 are rejected for failing to alleviate the rejection of claim 9 above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoemaker (US 20060288190 A1) in view of Hsu et al. (Hsu) (US 20060294344 A1) in view of Bertin et al. (Bertin) (US 5986962) in view of Gottlieb (US 6298431 B1).
Consider claim 1, Shoemaker discloses a method, comprising: executing a first active thread and a second active thread ([0031], line 4, active threads 1 and 2) in a processor core ([0020], line 3, processor); detecting a swap event for the first active thread or the second active thread ([0031], lines 4-6, in a block 62, it is determined whether either of the active threads are stalled); and based on the swap event, replacing either the first active thread or the second active thread with a shadow-based thread ([0032], lines 1-5, if, however, an active thread is stalled, then method 58 determines whether there is an inactive thread, which is on deck that is ready to 
	To any extent to which Shoemaker does not implicitly disclose a “shadow”-based thread stored in a “shadow”-latch configured register file, select at least one “shadow” latch storing the “shadow”-based thread from a plurality of “shadow” latches of the “shadow”-latch configured register file, Hsu explicitly discloses a “shadow”-based thread stored in a “shadow”-latch configured register file, select at least one “shadow” latch storing the “shadow”-based thread from a plurality of “shadow” latches of the “shadow”-latch configured register file ([0024], lines 5-8, a register set storing data for another process that is not running is designated a shadow register file register set. There may be one or more shadow register file register sets). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hsu with the invention of Shoemaker for almost instantaneous context switching (Hsu, [0016]). Alternatively, this modification merely entails the application of a known technique (Hsu’s teaching cited above) to a known device 
	To any extent to which Shoemaker and Hsu do not implicitly disclose a shadow “latch” via their disclosure of a shadow register file, Bertin discloses a shadow “latch” (col. 1, lines 45-48, in order to be able to return from the standby mode, the information state of latches and registers (collectively referred to as latches) is stored in dedicated circuits, each of which will be termed a shadow latch). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bertin with the combination of Shoemaker and Hsu to enable saving of state for recovery purposes (Bertin, col. 1, lines 27-30). Alternatively, this modification merely entails the application of a known technique (Bertin’s teaching cited above) to a known device (method, or product) ready for improvement (the combination of Shoemaker and Hsu cited and explained above) to yield predictable results (the combination of Shoemaker and Hsu as explained above, entailing latches to implement the registers), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.
To any extent to which Shoemaker, Hsu, and Bertin do not implicitly disclose a plurality of shadow multiplexers (MUXs) to perform the aforementioned selection, Gottlieb discloses a plurality of shadow multiplexers (MUXs) to perform selection (Figure 2, first and second transmission gates 40, 42; col. 4, lines 28-30, in this fashion, the active thread in the standard 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gottlieb with the combination of Shoemaker, Hsu, and Bertin to improve processor performance (Gottlieb, col. 4, line 35). Alternatively, this modification merely entails the application of a known technique (Gottlieb’s teaching cited above) to a known device (method, or product) ready for improvement (the combination of Shoemaker, Hsu, and Bertin cited and explained above) to yield predictable results (the combination of Shoemaker, Hsu, and Bertin as explained above, wherein a plurality of shadow multiplexers (MUXs) is to perform the aforementioned selection), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Consider claim 5, the overall combination entails the shadow-latch configured register file stores a plurality of active threads and a plurality of inactive threads (Shoemaker, [0029], lines 6-9, four-way register file 54, which organizes and maintains the four threads being processed by multi-threading system 32. Two of the threads are typically active while two threads are inactive; Hsu, [0024], lines 5-8, a register set storing data for another process that is not running is designated a shadow register file register set. There may be one or more shadow register file register sets; Bertin, col. 1, lines 45-48, in order to be able to return from the standby mode, the information state of latches and registers (collectively referred to as latches) is stored in dedicated circuits, each of which will be termed a shadow latch).

Consider claim 6, the overall combination entails the plurality of active threads are stored in functional latches and the plurality of inactive threads are stored in a plurality of shadow latches in the shadow-latch configured register file (Shoemaker, [0029], lines 6-9, four-way register file 54, which organizes and maintains the four threads being processed by multi-threading system 32. Two of the threads are typically active while two threads are inactive; Hsu, [0024], lines 5-8, a register set storing data for another process that is not running is designated a shadow register file register set. There may be one or more shadow register file register sets; Gottlieb, col. 4, lines 19-24, the banked shadowed register file 30 accomplishes this by providing a banked shadowed register block 32 corresponding to each standard register cell 20, as well as a controller (not shown) for controlling the transfer of threads between the banked shadowed register file 30 and the standard register file 18; Bertin, col. 1, lines 45-48, in order to be able to return from the standby mode, the information state of latches and registers (collectively referred to as latches) is stored in dedicated circuits, each of which will be termed a shadow latch).

Consider claim 7, the overall combination entails the plurality of active threads include the first active thread and the second active thread; and the plurality of inactive threads include the shadow-based thread (Shoemaker, [0029], lines 6-9, four-way register file 54, which organizes and maintains the four threads being processed by multi-threading system 32. Two of the threads are typically active while two threads are inactive; Hsu, [0024], lines 5-8, a register set storing data for another process that is not running is designated a shadow register file register set. There may be one or more shadow register file register sets).

Consider claim 8, the overall combination entails scheduling a time for the replacing of the first active thread or the second active thread (Shoemaker, [0028], lines 9-10, four thread scheduler 50; [0008], lines 4-11, if thread 1 encounters a stalling event such as a cache miss, SoEMT system 10 switches control to thread 2, which was inactive before switching. Thread 2 may have control over the processor until another stalling event occurs or until a certain amount of time has elapsed, upon which the processor may switch back to execute the original thread or execute a different thread).

Consider claim 9, Shoemaker discloses a hardware processing system, comprising: a processor core ([0020], line 3, processor; Figure 2, execution unit 26, instruction fetch and decode blocks 16, 18, 20, 22); and a scheduler coupled to the processor core ([0028], lines 9-10, four thread scheduler 50); wherein the hardware processing system is configured to: execute a first active thread and a second active thread ([0031], line 4, active threads 1 and 2) in the processor core ([0020], line 3, processor); detect a swap event for the first active thread or the second active thread ([0031], lines 4-6, in a block 62, it is determined whether either of the active threads are stalled); and based on the swap event, replace either the first active thread or the second active thread with a shadow-based thread ([0032], lines 1-5, if, however, an active thread is stalled, then method 58 determines whether there is an inactive thread, which is on deck that is ready to execute in a block 66. If there is an inactive thread ready to execute, then block 68 replaces the stalled thread with the inactive thread) stored in a shadow-latch configured register file ([0029], lines 6-9, four-way register file 54, which organizes and maintains the four threads being processed by multi-threading system 32. Two of the threads are typically active while two threads are inactive), select at least one shadow latch from a plurality of shadow latches of the 
	To any extent to which Shoemaker does not implicitly disclose a “shadow”-based thread stored in a “shadow”-latch configured register file, select at least one “shadow” latch from a plurality of “shadow” latches of the “shadow”-latch configured register file, wherein the at least one shadow latch stores the “shadow”-based thread, Hsu explicitly discloses a “shadow”-based thread stored in a “shadow”-latch configured register file, select at least one “shadow” latch from a plurality of “shadow” latches of the “shadow”-latch configured register file, wherein the at least one “shadow” latch stores the “shadow”-based thread ([0024], lines 5-8, a register set storing data for another process that is not running is designated a shadow register file register set. There may be one or more shadow register file register sets). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hsu with the invention of Shoemaker for almost instantaneous context switching (Hsu, [0016]). Alternatively, this modification merely entails the application of a known technique (Hsu’s teaching cited above) to a known device (method, or product) ready for improvement (Shoemaker’s invention cited above) to yield predictable results (Shoemaker’s invention, wherein the register file is a “shadow”-latch 
	To any extent to which Shoemaker and Hsu do not implicitly disclose a shadow “latch” via their disclosure of a shadow register file, Bertin discloses a shadow “latch” (col. 1, lines 45-48, in order to be able to return from the standby mode, the information state of latches and registers (collectively referred to as latches) is stored in dedicated circuits, each of which will be termed a shadow latch). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bertin with the combination of Shoemaker and Hsu to enable saving of state for recovery purposes (Bertin, col. 1, lines 27-30). Alternatively, this modification merely entails the application of a known technique (Bertin’s teaching cited above) to a known device (method, or product) ready for improvement (the combination of Shoemaker and Hsu cited and explained above) to yield predictable results (the combination of Shoemaker and Hsu as explained above, entailing latches to implement the registers), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.
To any extent to which Shoemaker, Hsu, and Bertin do not implicitly disclose a plurality of shadow multiplexers (MUXs) to perform the aforementioned selection, Gottlieb discloses a plurality of shadow multiplexers (MUXs) to perform selection (Figure 2, first and second transmission gates 40, 42; col. 4, lines 28-30, in this fashion, the active thread in the standard register file 18 may be switched with any of the inactive threads in the banked shadowed register file 30).


Consider claim 13, the overall combination entails the shadow-latch configured register file stores a plurality of active threads and a plurality of inactive threads (Shoemaker, [0029], lines 6-9, four-way register file 54, which organizes and maintains the four threads being processed by multi-threading system 32. Two of the threads are typically active while two threads are inactive; Hsu, [0024], lines 5-8, a register set storing data for another process that is not running is designated a shadow register file register set. There may be one or more shadow register file register sets; Bertin, col. 1, lines 45-48, in order to be able to return from the standby mode, the information state of latches and registers (collectively referred to as latches) is stored in dedicated circuits, each of which will be termed a shadow latch).

Consider claim 14, the overall combination entails the plurality of active threads are stored in functional latches and the plurality of inactive threads are stored in a plurality of shadow latches in the shadow-latch configured register file (Shoemaker, [0029], lines 6-9, four-

Consider claim 15, the overall combination entails the plurality of active threads include the first active thread and the second active thread; and the plurality of inactive threads include the shadow-based thread (Shoemaker, [0029], lines 6-9, four-way register file 54, which organizes and maintains the four threads being processed by multi-threading system 32. Two of the threads are typically active while two threads are inactive; Hsu, [0024], lines 5-8, a register set storing data for another process that is not running is designated a shadow register file register set. There may be one or more shadow register file register sets).

Consider claim 16, the overall combination entails the scheduler schedules a time to replace the first active thread or the second active thread with the shadow-based thread (Shoemaker, [0028], lines 9-10, four thread scheduler 50; [0008], lines 4-11, if thread 1 encounters a stalling event such as a cache miss, SoEMT system 10 switches control to thread 2, 

Consider claim 17, Shoemaker discloses a non-transitory computer readable medium embodying a set of executable instructions (claim 20, a set of instructions for switching threads in a simultaneous and switch on event multi-threading system, the instructions residing in a storage medium, said set of instructions capable of being executed by a processor, comprising…), the set of executable instructions to manipulate at least one processor to: execute a first active thread and a second active thread ([0031], line 4, active threads 1 and 2) in a processor core ([0020], line 3, processor); detect a swap event for the first active thread or the second active thread ([0031], lines 4-6, in a block 62, it is determined whether either of the active threads are stalled); and based on the swap event, replace either the first active thread or the second active thread with a shadow-based thread ([0032], lines 1-5, if, however, an active thread is stalled, then method 58 determines whether there is an inactive thread, which is on deck that is ready to execute in a block 66. If there is an inactive thread ready to execute, then block 68 replaces the stalled thread with the inactive thread) stored in a shadow-latch configured register file ([0029], lines 6-9, four-way register file 54, which organizes and maintains the four threads being processed by multi-threading system 32. Two of the threads are typically active while two threads are inactive), select at least one shadow latch from a plurality of shadow latches of the shadow-latch configured register file ([0029], lines 6-9, four-way register file 54, which organizes and maintains the four threads being processed by multi-threading system 32. Two of the threads are typically active while two threads are inactive), the at least one shadow latch 
	To any extent to which Shoemaker does not implicitly disclose a “shadow”-based thread stored in a “shadow”-latch configured register file, select at least one “shadow” latch from a plurality of “shadow” latches of the “shadow”-latch configured register file, the at least one shadow latch storing the “shadow”-based thread, Hsu explicitly discloses a “shadow”-based thread stored in a “shadow”-latch configured register file, select at least one “shadow” latch from a plurality of “shadow” latches of the “shadow”-latch configured register file, the at least one “shadow” latch storing the “shadow”-based thread ([0024], lines 5-8, a register set storing data for another process that is not running is designated a shadow register file register set. There may be one or more shadow register file register sets). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hsu with the invention of Shoemaker for almost instantaneous context switching (Hsu, [0016]). Alternatively, this modification merely entails the application of a known technique (Hsu’s teaching cited above) to a known device (method, or product) ready for improvement (Shoemaker’s invention cited above) to yield predictable results (Shoemaker’s invention, wherein the register file is a “shadow”-latch configured register file and the inactive threads are “shadow”-based threads), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.
	To any extent to which Shoemaker and Hsu do not implicitly disclose a shadow “latch” via their disclosure of a shadow register file, Bertin discloses a shadow “latch” (col. 1, lines 45-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bertin with the combination of Shoemaker and Hsu to enable saving of state for recovery purposes (Bertin, col. 1, lines 27-30). Alternatively, this modification merely entails the application of a known technique (Bertin’s teaching cited above) to a known device (method, or product) ready for improvement (the combination of Shoemaker and Hsu cited and explained above) to yield predictable results (the combination of Shoemaker and Hsu as explained above, entailing latches to implement the registers), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.
To any extent to which Shoemaker, Hsu, and Bertin do not implicitly disclose a plurality of shadow multiplexers (MUXs) to perform the aforementioned selection, Gottlieb discloses a plurality of shadow multiplexers (MUXs) to perform selection (Figure 2, first and second transmission gates 40, 42; col. 4, lines 28-30, in this fashion, the active thread in the standard register file 18 may be switched with any of the inactive threads in the banked shadowed register file 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gottlieb with the combination of Shoemaker, Hsu, and Bertin to improve processor performance (Gottlieb, col. 4, line 35). Alternatively, this modification merely entails the application of a known technique (Gottlieb’s teaching cited above) to a known device (method, or product) ready for improvement (the .

Claims 4, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoemaker, Hsu, Bertin, and Gottlieb, as applied to claims 1, 9, and 17 above, and further in view of Parady (US 20010047468).
Consider claim 4, the combination thus far does not entail that the shadow-latch configured register file is a floating point register file.
On the other hand, Parady discloses that a shadow-latch configured register file is a floating point register file ([0048], lines 4-6, a main floating point register file 188 is used, along with four shadow floating point register files 190).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Parady with the combination of Shoemaker, Hsu, Bertin, and Gottlieb in order to support floating point arithmetic. Alternatively, this modification merely entails the application of a known technique (floating point register files in general, and shadow-latch configured floating point register files in particular) to a known device (method, or product) ready for improvement (the combination of Shoemaker, Hsu, Bertin, and Gottlieb cited and explained above, which entails shadow-latch configured register files) to yield predictable results (the combination of Shoemaker, Hsu, Bertin, and Gottlieb as explained above, entailing shadow-latch configured floating point register files), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Consider claim 12, the combination thus far does not entail that the shadow-latch configured register file is a floating point register file.
On the other hand, Parady discloses that a shadow-latch configured register file is a floating point register file ([0048], lines 4-6, a main floating point register file 188 is used, along with four shadow floating point register files 190).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Parady with the combination of Shoemaker, Hsu, Bertin, and Gottlieb in order to support floating point arithmetic. Alternatively, this modification merely entails the application of a known technique (floating point register files in general, and shadow-latch configured floating point register files in particular) to a known device (method, or product) ready for improvement (the combination of Shoemaker, Hsu, Bertin, and Gottlieb cited and explained above, which entails shadow-latch configured register files) to yield predictable results (the combination of Shoemaker, Hsu, Bertin, and Gottlieb as explained above, entailing shadow-latch configured floating point register files), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Consider claim 20, the combination thus far does not entail that the shadow-latch configured register file is a floating point register file.
On the other hand, Parady discloses that a shadow-latch configured register file is a floating point register file ([0048], lines 4-6, a main floating point register file 188 is used, along with four shadow floating point register files 190).
.

Response to Arguments
Applicant on page 11 argues: “At page 3 of the Office Action, the drawings are objected to for failing to comply with 37 CFR 1.121(d). The Examiner is thanked for the courtesies in identifying the informalities and the Applicant has amended FIGs. 4, 5, and 6 based on the manner suggested by the Examiner.”
In view of the aforementioned amendments to FIGs. 4 and 5, the associated previously presented objections to these figures are withdrawn. However, various objections appear to remain after, or appear to be catalyzed by, the amendment to FIG. 6 — see the Drawings section above. 

Applicant on page 11 argues: ‘With respect to FIG. 1, the Office has objected that "reference characters 105 and 107 appear to be directed to the same entity or entities," or 
Nevertheless, in FIG. 1, reference characters 105 and 107 appear to be directed to the same entity or entities. In addition, regarding Applicant’s explanation that reference numeral 105 refers to an “execution pipeline”, Examiner notes that reference numeral 105 can reasonably be interpreted to refer solely to the memory 186, as just one example. In other words, the drawings do not make clear what entity or entities reference character 105 is being associated with. 

Applicant on page 11 argues: ‘With respect to FIG. 2A, the Office has objected that "reference characters 200 and 203 appear to be directed to the same entity or entities," or "alternatively, it is unclear as to what entity or entities reference character 200 is being associated with." (Office Action at page 3.) Applicant notes that the specification as originally filed indicates that the depicted "processing system 200" includes a "portion" 203 of that processing system; and that the same "processing system 200" includes a separate "portion" 204. (See, e.g., Applicant's Specification at [016] and [031].)’
Nevertheless, in FIG. 2A, reference characters 200 and 203 appear to be directed to the same entity or entities. Similarly, in FIG. 2B, reference characters 200 and 204 appear to be directed to the same entity or entities. The drawings do not make clear what entity or entities reference character 200 is being associated with. Regarding Applicant’s explanation that element 200 includes elements 203 and 204, Examiner submits that the drawings do not reflect this, given that reference characters 203 and 204 are underlined and thus indicate the entirety of the surface 

Applicant across pages 11-12 argues: “At page 2 of the Office Action, the specification is objected to for informalities. The Examiner is thanked for the courtesies in identifying the informalities and the Applicant has amended the specification as suggested by the Examiner. Accordingly, withdrawal of the objections is respectfully requested.”
However, various objections do not appear to be addressed via amendment or argument — see the Specification section above.

Applicant on page 12 argues: “At page 5 of the Office Action, claims 9-20 are objected to for informalities. The claims as amended no longer include the objected-to language or have otherwise been amended in a manner believed to render the respective objections moot, and Applicant therefore respectfully requests that the respective objections be withdrawn for at least that reason.”
In view of the aforementioned amendments, the previously presented objections to the claims are withdrawn. 

Applicant on page 12 argues: “At page 5 of the Office Action, the claims are interpreted under 35 U.S.C. § 112(f). This interpretation is hereby respectfully traversed, at least because the claims have been amended in a manner believed to render the respective objections moot. Moreover, even in the absence of such amendments, the Office has failed to establish that 112(f) interpretation of the claims is reasonable, and instead merely identified the subject claim feature 
In view of the aforementioned amendments, the previously presented 112(f) interpretation of the claims is no longer being taken. 

Applicant on page 12 argues: “While Applicant disagrees with the basis of such rejections, the claims as amended no longer include the objected-to language or have otherwise been amended in a manner that renders the respective rejections moot, and thus Applicant respectfully requests that such rejections be withdrawn for at least that reason.”
Most previously pending rejections of the claims under 35 U.S.C. §112(b) are withdrawn in view of the amendments to the claims. However, one previously presented rejection under 35 U.S.C. §112(b) remains applicable — see the Claim Rejections - 35 USC § 112 section above.

Applicant on page 13 argues: “While Applicant disagrees with the basis of such rejections, the claims as amended no longer include the objected-to language or have otherwise been amended in a manner that renders the respective rejections moot, and thus Applicant respectfully requests that such rejections be withdrawn for at least that reason.”
In view of the aforementioned amendments, the previously presented rejections under 35 U.S.C. 101 are withdrawn. 

Applicant across pages 13-14 argues: ‘The Office asserts that "the overall combination" of Shoemaker, Hsu, Gottlieb, and Bertin somehow combines to disclose or render obvious such features, and in support cites Gottlieb as allegedly doing so by describing "first and second 
However, Applicant does not elaborate on why the cited transmission gates would not be reasonably considered to be shadow multiplexers. Examiner submits the cited transmission gates perform the function of multiplexing any of the inactive threads in the banked shadowed register file 30, and that one of ordinary skill in the art before the effective filing date of the claimed invention would therefore consider the cited transmission gates to be shadow multiplexers. Examiner generally notes that a reference does not have to use the exact language of the claim (e.g., “multiplexers”) in order to teach the claim language. 

Applicant across pages 13-14 argues: “Moreover, although the language and scope of independent claims 9 and 17 are not identical to those of independent claim 1, the allowability of those other independent claims will be readily apparent in view of the discussion above, mutatis mutandis. Each of claims 2-3, 5-8, 10-11, 13-16 and 18-19 respectively depends on one of independent claims 1, 9, and 17. As explained above, the relied-upon references fail to disclose or render obvious the features of those independent claims. Accordingly, the cited references, individually and in combination, fail to disclose or render obvious the features of independent claims 1, 9, and 17, and therefore fail to disclose the features of dependent claims 2-3, 5-8, 10- 
Examiner’s response to arguments above is likewise applicable to the arguments directed to the aforementioned further claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH E VICARY/            Primary Examiner, Art Unit 2182